DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 02/02/2022, the following has occurred:
Claims 1, 2 and 12 are amended, and
Claims 1-20 are pending.

Response to Arguments
Double Patenting
The double patenting rejection of claims 1-20 as being unpatentable over claims 1-16 of U.S. Patent No.  10,821,286 has been withdrawn in view of the terminal disclaimer filed on 02/02/2022.

Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
Applicant asserts:
   … Applicant has amended claim 1 to recite, inter alia, "delivering, by an implantable medical device and during a first period of time, high density electrical neurostimulation therapy to a patient across a first set of electrodes of a plurality of electrodes... [and] delivering, by the implantable medical device and during a second period of time, high density electrical neurostimulation therapy to the patient across a second set of electrodes of the plurality of electrodes" (emphasis added). Burdick in view of Alataris and Alataris '936 fails to disclose or suggest the features of amended claim 1. 



The Examiner respectfully disagrees. Regarding amended claims 1 and 13, Burdick (US 2014/0180361) is relied upon for the disclosure of delivering, by an implantable medical device (Fig. 1, 120) and during a first period of time, high density electrical neurostimulation therapy to a patient across a first set of electrodes of a plurality of electrodes (Fig. 3B and pars. [0012], [0013]: Embodiments include a neurostimulator device for use with a subject (e.g., a human patient …)…The neurostimulator device may be for use with a plurality of groups of electrodes…The neurostimulator device may include a stimulation assembly connectable to the plurality of groups of electrodes.  The stimulation assembly is configured to deliver different stimulation to each of the plurality of groups of electrodes when the stimulation assembly is connected thereto, [0070]: …the electrode array  140 includes a plurality of electrodes 142 (e.g., electrodes A1-A9, B1-B9, and C1-C9)…)…[and] delivering, by the implantable medical device and during a second period of time, high density electrical neurostimulation therapy to the patient using a second set of electrodes of the plurality of electrodes (pars. [0012]-[0014]: The selected ones of the plurality of electrodes…may include different electrical stimulation for each of the groups of electrodes, [0065]: Table A 
           In contrast to Alataris, Applicant's amended claim 1 recites, inter alia, "delivering, by an implantable medical device and during a first period of time, high density electrical neurostimulation therapy to a patient across a first set of electrodes of a plurality of electrodes... [and] delivering, by the implantable medical device and during a second period of time, high density electrical neurostimulation therapy to the patient across a second set of electrodes of the plurality of electrodes" (emphasis added). Applicant respectfully submits that delivering "bipolar modulation signals via each contact grouping" C1 and C2, as described by Alataris, does not disclose delivering "neurostimulation therapy to a patient across a first set of electrodes" and delivering "neurostimulation therapy to the patient across a second set of electrodes" where the second set of electrodes includes a same electrode (i.e., the second electrode) as the first set of electrodes. For at least this reason, none of the cited passages of Alataris cure the deficiencies of Burdick with respect to claim 1. Applicant notes that '936 similarly does not cure this deficiency of Burdick. Due to the absence of this subject matter from any of the cited references, one of ordinary skill in the art would not have modified the method of Burdick with the disclosures of either Alataris or Alataris '936 to arrive at the subject matter of independent claim 1.


Alataris (US 2014/0031896) is relied upon for disclosing a first electrode of the plurality of electrodes that is implanted over a midline of a T9-T10 disk space of the patient (Fig. 9 and pars. [0072], [0076]: …lead body electrodes or contacts…, [0081]:  a lead 910 having first and second contacts C1, C2 positioned to deliver modulation signals…The contacts are accordingly positioned to contact the patient's tissue when implanted. The lead 910 can include at least two first contacts C1 and according to the specification, HD stimulation may be stimulation in which pulses are delivered with a duty cycle of greater than threshold duty cycle of 5%, a duty cycle of 50%-100% is greater than 5%). This is for the benefit of providing SCS treatment that is more efficacious and produces less undesirable side effects (par. [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Burdick to include multiple electrode sets delivering stimulation at a duty cycle above a threshold for high density, as taught by Alataris, at time periods that are non-overlapping, as taught by Alataris ‘936, in order to provide SCS treatment that is more efficacious and produces less undesirable side effects; and to maintain a suitable level of control over the electric fields produced by each set of pulses. Thus the combination of Burdick, Alataris and Alataris ’936 still reads on the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (Publication No. US 2014/0180361, hereinafter “Burdick”) in view of Alataris et al. (Publication No. US 2014/0031896 A1 hereinafter “Alataris”) and further in view of  Alataris et al. (Publication No. US 2014/0296936, hereinafter “Alataris ‘936”).
Regarding claims 1, 12 and 13, Burdick teaches a method and system respectively comprising: 
delivering, by an implantable medical device (Fig. 1, 120 and par. [0004]: present invention is directed generally to the field of medical electro-medical therapy devices, and more particularly to implantable stimulators) and during a first period of time, high density electrical neurostimulation therapy to a patient across a first set of electrodes of a plurality of electrodes (Fig. 3B and pars. [0012], [0013]: Embodiments include a neurostimulator device for use with a subject (e.g., a human patient …). The neurostimulator device may be for use with a plurality of groups of electrodes…The neurostimulator device may include a stimulation assembly connectable to the plurality of groups of electrodes.  The stimulation assembly is configured to deliver different stimulation to each of the plurality of groups of electrodes when the stimulation assembly is connected thereto, [0070]: …the electrode array  140 includes a plurality of electrodes 142 (e.g., electrodes A1-A9, B1-B9, and C1-C9)…), wherein the first set of electrodes comprises:
delivering, by the implantable medical device and during a second period of time, high density electrical neurostimulation therapy to the patient using a second set of electrodes of the plurality of electrodes (pars. [0012]-[0014]: The at least one complex stimulation pattern may include a first stimulation pattern followed by a second stimulation pattern. In such embodiments, the second stimulation pattern may be delivered to a second portion of the selected ones of the plurality of electrodes…after the first stimulation pattern is delivered to a first portion of the selected ones of the plurality of electrodes…the first stimulation pattern may be delivered to a first portion of the selected ones of the plurality of electrodes, and the second stimulation pattern is delivered to a second portion of the selected ones of the plurality of electrodes, wherein the first portion is different from the second portion. The selected ones of the plurality of electrodes…may include different electrical stimulation for each of the groups of electrodes, [0065]: Table A below provides a few examples of groups that may be identified and stimulated independently. Which electrodes function as the anode and which function as a cathode are also specified for illustrative purposes).
Burdick discloses a first, second and third electrode of the plurality of electrodes (Fig. 3B (140) and [0070]: …the electrode array  140 includes a plurality of electrodes 142 (e.g., electrodes A1-A9, B1-B9, and C1-C9)…); 
a second electrode of the plurality of electrodes that is immediately superior to the first electrode (Fig. 3B (140), e.g., “C1” and “C2”); and
a third electrode of the plurality of electrodes that is immediately superior to the second electrode (Fig. 3B (140), e.g., “C2” and “C3”), but does not expressly disclose a first electrode of the plurality of electrodes that is implanted over a midline of a T9-T10 disk space of the patient;
wherein delivering the high density electrical neurostimulation therapy comprises delivering pulses of electrical stimulation at a first duty cycle that is greater than or equal to a threshold duty cycle, and wherein the first period of time and the second period of time that is non-overlapping with the first period of time. 
However Alataris, in the same field of endeavor: selective high frequency spinal cord modulation, discloses a first electrode of the plurality of electrodes that is implanted over a midline of a T9-T10 disk space of the patient (Fig. 9 and pars. [0072], [0076]:  …lead body electrodes or contacts…, [0081]:  a lead 910 having first and second contacts C1, C2 positioned to deliver modulation signals…The contacts are accordingly positioned to contact the patient's tissue when implanted. The lead 910 can include at least two first contacts C1 and at least two second contacts C2…the first contacts C1 may be positioned at vertebral levels T9-T12 to treat low back pain); and 
a second electrode of the plurality of electrodes that is immediately superior to the first electrode (Fig. 9 and par. [0080]:  …and the second contacts C2 may be positioned at superior vertebral locations (e.g., cervical locations)…);
wherein the second set of electrodes comprises:
the second electrode; and 
a third electrode of the plurality of electrodes that is immediately superior to the second electrode (Fig. 9; C1 electrode groups located at T9-T12 and C2 electrodes are superior to C1 group and incorporates the second and third electrodes), 
wherein delivering the high density electrical neurostimulation therapy comprises delivering pulses of electrical stimulation at a first duty cycle that is greater than or equal to a threshold duty cycle (par. [0035]:  …modulation at these and other representative frequencies (e.g., from about 1.5 kHz to about 100 kHz) is occasionally referred to herein as high frequency modulation. The modulation was applied generally at a duty cycle of from about 50% to about 100%, with the modulation signal on for a period of from about 1 msec. to about 2 seconds; according to the specification, HD stimulation may be stimulation in which pulses are delivered with a duty cycle of greater than threshold duty cycle of 5%, a duty cycle of 50%-100% is greater than 5%). This is for the benefit of providing SCS treatment that is more efficacious and produces less undesirable side effects (par. [0033]). 
Further, Alataris ‘936 in the same field of endeavor: implantable neurological system and method for spinal cord modulation teaches the first period of time and the second period of time are non-overlapping (Fig. 5A and par. [0033]: …the first pulses 541a are provided at a higher frequency than are the second pulses 542a…the first and second pulses 541a, 542 a generally do not overlap temporally with each other). This provides the benefit of maintaining a suitable level of control over the electric fields produced by each set of pulses (par. [0034]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Burdick to include multiple electrode sets delivering stimulation at a duty cycle above a threshold for high density, as taught by Alataris, at time periods that are non-overlapping, as taught by Alataris ‘936, in order to provide SCS treatment that is more efficacious and produces less undesirable side effects; and to maintain a suitable level of control over the electric fields produced by each set of pulses.
Regarding claim 2, Burdick discloses the method of claim 1, except further comprising: 
delivering, by the implantable medical device and during, low density electrical neurostimulation therapy to the patient across a third set of electrodes of the plurality of electrodes, wherein delivering the low density 
Alataris teaches delivering, by the implantable medical device, low density electrical neurostimulation therapy to the patient across a third set of electrodes of the plurality of electrodes (par. [0079]: patient can receive two or more signals with different signal delivery parameters), teaches wherein delivering the low density electrical neurostimulation therapy comprises delivering pulses of electrical stimulation at a second duty cycle that is less than the threshold duty cycle (pars. [0034]:  treatment included stimulation at a frequency of less than 1500 Hz (e.g., 60-80 Hz), a pulse width of 100-200 sec, and a duty cycle of 100%; according to the specification, LD stimulation may be stimulation in which pulses are delivered with a duty cycle of lower than threshold duty cycle of 5%, stimulating with a frequency of 500 Hz or less with a pulse width of 100usec will produce a duty cycle less that the 5% duty cycle). This is for the benefit of providing SCS treatment that is more efficacious and produces less undesirable side effects (par. [0033]).
Alataris ‘936 discloses delivering, by the implantable medical device and a third period of time that is after the first and second periods of time (Alataris ‘936, Figs. 5A-C (542a and b) and [0033]-[0035]: …where the first and second periods of time are the pulses of 541a, b, c and the third period of time is when pulses 542a and c occur). This provides the benefit of inducing paresthetic and anesthetic effects (par. [0002]). 

Burdick in view of Alataris and  Alataris ‘936 differs from the claimed invention in that low density electrical neurostimulation therapy is not expressly disclosed as having a duty cycle that is less than the threshold duty cycle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Burdick in view of Alataris with a duty cycle less than the threshold duty cycle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding claims 4 and 15, the Burdick and Alataris combination discloses the method of claim 1 and the system of claim 12 respectively, 
Alataris ‘936 teaches wherein the first period of time and the second period of time are the same length (Fig. 5A and par. [0035]: the second pulses 542a can have pulse widths equal to or less than the pulse widths of the first pulses 541a). This provides the benefit of inducing paresthetic and anesthetic effects (par. [0002]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple periods of stimulation as taught by Burdick to include time periods of equal length as taught by Alataris ‘936 in order to induce an anesthetic, non-paresthetic effect and a paresthetic effect.
Regarding claims 5 and 16, the Burdick and Alataris ‘936 combination discloses the method of claim 1 and the system of claim 12 respectively, except wherein each of the first period of time and the second period of time is greater than or equal to approximately 24 hours.  
Alataris discloses wherein each of the first period of time and the second period of time is greater than or equal to approximately 24 hours (par. [0035]: Modulation in accordance with the foregoing parameters was typically applied to the patients for a period of about four days). This is to provide the benefit of lower back pain relief (par. [0046]).
Accordingly, one of ordinary skill in the art would have recognized the benefit of the first and second time period being greater than 24 hours in 
Regarding claims 6 and 17, the Burdick and Alataris ‘936 combination discloses the method of claim 5 and the system of claim 16 respectively, except wherein each of the first period of time and the second period of time is greater than or equal to approximately 48 hours.  
Alataris  discloses each of the first period of time and the second period of time is greater than or equal to approximately 48 hours (par. [0035]: Modulation in accordance with the foregoing parameters was typically applied to the patients for a period of about four days). This is to provide the benefit of lower back pain relief (par. [0046]).
Accordingly, one of ordinary skill in the art would have recognized the benefit of the first and second time period being greater than 24 hours in view of the teachings of Alataris. One of ordinary skill in the art would have further modified the method of Burdick in view of Alataris to deliver electrical neurostimulation therapy for greater than 24 hours in view of the teachings of Alataris that such electrical stimulation is beneficial up to about four days, and because the combination would have yielded predictable results.
Regarding claim 7, Burdick discloses the method of claim 1 except, further comprising: adjusting, by the implantable medical device and based 
Alataris discloses adjusting, by the implantable medical device and based on user inputs, an amplitude of the high density electrical neurostimulation therapy (Fig. 1A and par. [0028], the patient programmer 106..may…adjust the signal amplitude…In any of the foregoing embodiments, the parameters in accordance with which the pulse generator 101 provides signals can be modulated during portions of the therapy regimen…amplitude …can be modulated in accordance with a preset program, patient and/or physician inputs…). This provides the benefit of the ability to address a number of clinical situations, including changes in the patient’s perception of pain (par. [0029]).
Accordingly, one of ordinary skill in the art would have recognized the benefit of adjusting an amplitude of the electrical neurostimulation therapy using the implantable medical device in view of the teachings of Alataris. One of ordinary skill in the art would have further modified the method of Burdick in view of Alataris to adjust the amplitude of the electrical neurostimulation therapy taught by Burdick in view of Alataris ‘in order to address a number of clinical situations, including changes in the patient’s perception of pain (par. [0045]) as taught by Alataris, and because the combination would have yielded predictable results.
Regarding claim 8, the Burdick and Alataris ‘936 combination discloses the method of claim 1 except, wherein the threshold duty cycle is approximately 5%. 
Alataris teaches that the duty cycle of its electrical stimulation is from about 50% to 100% (see above), and the duty cycle of electrical stimulation is greater than that of the threshold duty cycle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Burdick in view of Alataris with a threshold cycle of 5%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).  
 Regarding claims 9 and 18, the Burdick and Alataris ‘936 combination discloses the method of claim 1 and the system of claim 12 wherein:
delivering, using the first set of electrodes; and 
delivering, using the second set of electrodes (pars. [0012],[0013]: The neurostimulator device may include a stimulation assembly connectable to the plurality of groups of electrodes.  The stimulation assembly is configured to deliver different stimulation to each of the plurality of groups of electrodes when the stimulation assembly is connected thereto).
The combination does not disclose wherein: 
delivering, the pulses of electrical stimulation at the first duty cycle comprises delivering, using the first set of electrodes, pulses of electrical stimulation at a particular frequency and with a particular pulse width; and
delivering, using the second set of electrodes, the pulses of electrical stimulation at the first duty cycle comprises, delivering, using the second set of electrodes, pulses of electrical stimulation at the particular frequency and with the particular pulse width. 
Alataris discloses delivering, using the first set of electrodes, the pulses of electrical stimulation at the first duty cycle comprises delivering, using the first set of electrodes, pulses of electrical stimulation at a particular frequency and with a particular pulse width; and 
 delivering, using the second set of electrodes, the pulses of electrical stimulation at the first duty cycle comprises, delivering, using the second set of electrodes, pulses of electrical stimulation at the particular frequency and with the particular pulse width (par. [0031]). This is to provide the benefit of a modulation capability that extends over several vertebral levels of the patients' spine (par. [0051]).
Accordingly, one of ordinary skill in the art would have recognized the benefit of delivering neurostimulation therapy at a duty cycle with a particular frequency and pulse width in view of the teachings of Alataris. One of ordinary skill in the art would have further modified the method of Burdick  
Regarding claims 10 and 19, the Burdick and Alataris ‘936 combination discloses the method of claim 9 and the system of claim 18 respectively except, wherein the particular frequency is approximately 1000 Hz, and wherein the particular pulse width is approximately 90 micro-seconds.  
Alataris discloses the particular pulse width is approximately 90 micro-seconds (par. [0034]: …treatment included stimulation at a frequency of less than 1500 Hz …, a pulse width of 100-200 sec, and a duty cycle of 100%) to provide the benefit of producing a more efficacious results for lower back pain relief (par. [0034]).
Accordingly, one of ordinary skill in the art would have recognized the benefit of delivering high density neurostimulation therapy at the particular frequency and pulse width view of the teachings of Alataris. One of ordinary skill in the art would have further modified the method of Burdick in view of Alataris to deliver electrical neurostimulation at 1000 Hz and approximately 90 micro-seconds as taught by Alataris in order to produce a more efficacious results for lower back pain relief, and because the combination would have yielded predictable results.
Regarding claims 11 and 20, the Burdick and Alataris combination discloses the method of claim 1 and the system of claim 12 respectively, except further comprising: 
	a programmer device configure to:
receiving an indication, prior to the second period of time, whether the delivery of the high density neurostimulation therapy during the first period of time was effective in treating pain experienced by the patient, 
wherein delivering the neurostimulation therapy during the second period of time comprises delivering the neurostimulation therapy during the second period of time in response to an indication that the delivery of the high density neurostimulation therapy during the first period of time was not effective in treating the pain experienced by the patient.  
Alataris ‘936 discloses receiving an indication, prior to the second period of time, whether the delivery of the high density neurostimulation therapy during the first period of time was effective in treating pain experienced by the patient, 
wherein delivering the neuromodulation therapy during the second period of time comprises delivering the neuromodulation therapy during the second period of time in response to the indication that the delivery of the high density neurostimulation therapy during the first period of time was not effective in treating pain experienced by the patient (Fig. 3A and par. [0023]: Process 350 can include creating an anesthetic, non-paresthetic effect in a patient by delivering, to a target neural population at the patient's spinal cord, first pulses having a first set of first signal delivery parameters, with the anesthetic effect of the first pulses being undetected by the patient. Because the anesthetic effect of the first pulses is undetected by the patient, process 350 can further include creating a patient-detectable paresthetic effect in the patient, concurrent with the anesthetic, non-paresthetic effect (process portion 352). This process can be accomplished by delivering, to the patient's spinal cord, second pulses having a second set of signal delivery parameters). This is for the purpose of in producing an anesthetic, non-paresthetic effect and a paresthetic effect for optimizing the parameters based on patient feedback (par. [0023]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, one of ordinary skill in the art would have further modified the method of Burdick in view of Alataris ‘936 to deliver second pulses having a second set of signal delivery parameters as taught by Alataris ‘936 in order to produce an anesthetic, non-paresthetic effect and a paresthetic effect for optimizing the parameters based on patient feedback. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick, Alataris and Alataris ‘936 as applied to claims 1, 2, 4-13 and 15-20 above, and further in view of Torgerson et al. (US Patent No. 8,918,184).
 Regarding claims 3 and 14, the Burdick and Alataris and Alataris ‘936 combination discloses the method of claim 1 and the system of claim 12 respectively, except wherein: 

delivering the high density electrical neurostimulation therapy to the patient during the second period of time comprises delivering the high density electrical neurostimulation therapy to the patient using the second electrode as a cathode and the third electrode as an anode.
However, Torgerson, in the same field of endeavor: delivering electrical stimulation therapy by IMD, teaches delivering the high density electrical neurostimulation therapy to the patient during the first period of time comprises delivering the high density electrical neurostimulation therapy to the patient using the first electrode as a cathode and the second electrode as an anode; and 
delivering the high density electrical neurostimulation therapy to the patient during the second period of time comprises delivering the high density electrical neurostimulation therapy to the patient using the second electrode as a cathode and the third electrode as an anode (Fig. 1 and Col. 5, lines 31-49:  Electrodes of leads 16 are configured to deliver electrical stimulation generated by IMD 14 to a target tissue site of patient 12. A selected subset of the electrodes located on leads 16 and the polarities of the electrodes of the subset collectively define an "electrode combination." An electrode combination refers to the combination of single or multiple cathode electrodes and single or multiple anode electrodes with which IMD 14 delivers electrical stimulation signals to patient 12. Stimulation current generated by IMD 14 flows between the cathodes and anodes for delivery of electrical therapy).  This is for the purpose of the electrode combinations propagating down the lead (e.g., from proximal to distal or vice versa) to minimize the area of activation of the neurons and provide more precise electrical stimulation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the high density stimulation method of Burdick and Alataris an arranged predetermined electrode combination of anodes and cathodes as taught by Torgerson in order for the electrode combinations to propagate down the lead (e.g., from proximal to distal or vice versa) to minimize the area of activation of the neurons and provide more precise electrical stimulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 




/AAA/Examiner, Art Unit 3792    

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792